Case: 1:15-cv-01046-SO Doc #: 360 Filed: 05/18/21 1 of 1. PageID #: 7734




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA,                    )       Case No: 1:15 CV 1046
                                             )
       Plaintiff                             )       JUDGE SOLOMON OLIVER, JR.
                                             )
       v.                                    )
                                             )
CITY OF CLEVELAND,                           )
                                             )
       Defendant                             )       ORDER



       Currently pending before the court in the above-captioned case is Monitor Hassan Aden’s

(“Monitor”) Notice submitting the Cleveland Division of Police’s (“CDP”) proposed Stop Form

Policy (“Policy”) and Stop Data Collection Training (“Training”). (ECF No. 358.) The Monitor

represents that the Policy and the Training meet the Consent Decree’s requirements for collecting

and processing information from investigatory and traffic stops, which is “an important step in the

Consent Decree” because the data will facilitate the Monitor’s compliance assessments and allow

CDP “to conduct future critical self-analysis.” (Id. at PageID #7698.) Pursuant to the Monitor’s

recommendation, the court approves the Policy and Training, which meet the terms of the Consent

Decree. Accordingly, the court orders said Policy and Training to be effective immediately.

       IT IS SO ORDERED.


                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


May 18, 2021
